Citation Nr: 1820788	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  12-01 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1971 through February 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of the hearing is of record.

Thereafter, the Board remanded this claim in December 2014 and August 2017.  The case has since been returned to the Board for appellate consideration.  

As noted by the Board in December 2014, although the issue on appeal was characterized by the RO as entitlement to service connection for PTSD, in light of the Veteran's assertions and the evidence of record, the Board has recharacterized the issue more broadly.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6, 8 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by a claimant's description of the claim, reported symptoms, and the other information of record).  


In February 2017, the Veteran perfected an appeal for claims of entitlement to service connection for sleep apnea and an increased rating for hearing loss.  In his substantive appeal, he requested a Board hearing by live videoconference.  As explained to the Veteran in a February 2017 letter, the requested hearing is in the process of being scheduled.  As such, any action taken on those claims by the Board in the instant decision would be premature.  


FINDINGS OF FACT

1.  There is no diagnosis of PTSD or bipolar disorder.

2.  Depression did not have onset in service, is not etiologically related to service, and was not caused or aggravated by a service-connected disorder.  


CONCLUSION OF LAW

Service connection for a psychiatric disorder, to include PTSD, bipolar disorder, and depression, is not warranted.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his attorney has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in September 2014.  The Board finds that all requirements for hearing officers have been met.  38 C.F.R. § 3.103(c)(2) (2017); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  To the extent that any evidentiary deficiency was noted, the Board finds that it has been cured on remand.  The Board also finds that there has been compliance with the prior August 2017 remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017). 

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 (1997).

Effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders to remove outdated references to the DSM-IV and replace them with references to the updated Diagnostic and Statistical Manual (Fifth Edition), the DSM-5.  See 79 Fed. Reg. 45,094 (August 4, 2014).  VA adopted this interim rule without change and clarified that the provisions of this rule did not apply to claims that have been certified for appeal to the Board or were pending before the Board on or before August 4, 2014. 80 Fed. Reg. 14,308 (March 19, 2015).  In this case the RO certified the Veteran's appeal to the Board in March 2014, which is before August 4, 2014.  Thus, the DSM-IV is applicable to this case. 

Service connection may also be granted on a secondary basis for disability which is proximately due to or the result of service-connected disease or injury, or for additional disability resulting from the aggravation of a nonservice-connected disability by a service-connected disability. 38 C.F.R. § 3.310 (2017); Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

	

Factual History

The Veteran submitted a claim of entitlement to service connection for PTSD and depression in July 2009. 

By way of history, the Veteran has sought psychiatric treatment with VA before and during the instant appeal period.  In November 2001, the Veteran sought psychiatric treatment and received a diagnosis of dysthymia.  No mention was made of his military service.  Follow-up psychiatric treatment in December 2001 showed improvement with affect and in other areas.  In January 2002, the Veteran's affect was noted to be stable with no depression complaints.  The Veteran reported having increased contentment with life.  A follow-up treatment note from later in January 2001 shows the Veteran denying any periods of depression during the previous three weeks.  He had better self-evaluation and control regarding his thinking pattern.  He reported improved marital communication and continued active church involvement.  The Veteran was handling normal stressors at home and at work well.  Monthly visits up through August 2002 showed improved affect and the absence of psychiatric symptoms.  The Veteran ceased psychiatric treatment with VA at that time and was told to call for help if assistance was needed in the future.  

VA treatment records show a June 2009 diagnosis of PTSD by a licensed social worker based on three separate stressors.  First, the Veteran described receiving tank fire at an enlisted club while stationed in Cuba.  Second, he described witnessing a Chief Petty Officer kill those onboard an approaching smaller boat with a machine gun while leaving Naval Station Roosevelt Roads in Puerto Rico.  Third, he described a stressor involving the USS Furse's February 1972 fire on an island in the Caribbean.  The Veteran followed up with VA in July 2009 for a psychiatric evaluation.  At that time a registered nurse rendered diagnoses of PTSD and major depressive disorder.  

In a statement received in September 2009, the Veteran detailed the reported incident regarding the USS Furse's February 1972 fire on an island in the Caribbean.  He reported that the firing of the shells upon the island, previously believed to be uninhabited but resulting in civilian casualties, had resulted in nightmares about killing innocent people.  

Follow-up treatment with VA in February, May, and August 2010 show diagnoses of PTSD and major depression.  The Veteran underwent PTSD education courses in October 2010 with the PTSP psychoeducation clinic with VA.  The Veteran received continued psychiatric treatment with medication through December 2015, receiving diagnoses of PTSD and depression.  An August 2012 VA treatment note showed a remark that the Veteran continued to be irritable, which his treatment provider suggested consideration of a bipolar diatheses and treatment.  A July 2013 VA treatment note show unchanged diagnoses of PTSD and depression.  A December 2013 VA treatment note shows the Veteran having minimal anxiety, and that he felt quite well.  He reported having nightmares in small spurts with manageable levels of vigilance and startle.  A June 2014 VA treatment record shows that his depression was under control and he had days that were largely symptom free.  The Veteran reported continued stability on VA treatment in December 2014, though he did report having nightmares two to three times per week, avoidance symptoms, and feelings of detachment.  

A September 2012 pathology report showed bronchoalveolar carcinoma.  In December 2012, the Veteran underwent a lobectomy to treat that cancer; and in February 2013, the RO awarded service connection.  The December 2012 nursing notes indicate he only slept for short intervals, yet declined the offer of a sleep aid as the medication exacerbated his PTSD.  A January 2013 review of symptoms shows fatigue, physical exhaustion, irritability, and primary insomnia attributable to both the Veteran's psychiatric diagnoses and his recent lobectomy.  

A December 2015 VA treatment record shows the Veteran presenting for ongoing management of PTSD and major depressive disorder.  The Veteran reported no change in his PTSD, indicating that he continued to have prominent residual symptoms but that he retained quality of life and functional abilities.  He requested a trial off of bupropion.  

The Veteran presented for a VA examination in March 2016.  The examiner detailed the Veteran's mental health history, beginning with the November 2001 psychology consultation.  The examiner noted that by January 2002, there were no complaints of depression, anger, or any other mental health issue, and the Veteran remained busy, active, and was going on church mission trips.  The Veteran had subsequently received a diagnosis of major depression and attended four therapy classes in October 2010.  The examiner further noted that the Veteran had followed psychiatry for medication management, and had undergone trials with various psychotropics.  The Veteran had reported chronic problems with avoidance and irritability, and he had also reported depression after a fall and subsequent surgery with inpatient rehabilitation.  The examiner next referred to VA treatment notes from 2013 showing that anxiety was noted to be under control, and by June 2014, depression was noted to be under control, with days being largely symptom free.  Follow-up visits through December 2015 had shown stable functioning at baseline, and the Veteran was requesting to be off all mental health medications.  The examiner noted that the Veteran's current presentation was not consistent with any psychiatric diagnosis.  Current psychological testing did not indicate any clinically significant depression, anxiety, or psychiatric diagnosis.  The Veteran remained busy, active, and socially involved.  His anxiety was minimal with a level of three out of 10.  He reported chronic irritability and anger issues, but the examiner explained that this was more likely than not related to personality style rather than a psychiatric condition, as it appeared to be a family trait.  

The examiner then referred to previously noted episodes of depression which began 30 years after the Veteran's military service.  The examiner opined that these episodes were related to current life events at the time, and it was less likely than not that they were incurred in or caused by service or any military-related event or service-connected disability.  Regarding the August 2012 treatment note that referred to bipolar diathesis, the examiner explained that diathesis referred to "a hereditary or constitutional predisposition to a disease or other disorder."  The examiner noted that this designation was assigned solely due to the Veteran's display of irritability as well as his history of depression, and the disposition was intended to cue the provider to be alert for the emergence of bipolar disorder.  The examiner noted that the Veteran's treatment records were silent for any history of complaints, diagnosis, or treatment for manic or hypomanic behavior.  There was no evidence to indicate that the Veteran suffered from bipolar disorder.  Current psychological testing also did not suggest a bipolar diagnosis.  

The examiner concluded that there was no currently diagnosed psychiatric condition and that it was less likely than not that the Veteran suffered from any psychiatric condition secondary to his service-connected bronchoalveolar carcinoma.  Regarding the nursing note from December 2012 reporting to the Veteran's report that sleep aids exacerbated his PTSD, the examiner noted that this referred to the Veteran's self-discontinuing clonazepam due to irritability.  The examiner cited to the January 2013 VA treatment note discussing symptoms attributable to both PTSD and depression.  As discussed earlier, the examiner had referred to a history of depression related to life events.  However, the Veteran's symptoms were noted to mainly resolve, and by December 2013, anxiety symptoms were minimal, he was sleeping well, and by June 2014, depression was controlled, and the days were largely symptom free.  The Veteran had remained at this baseline despite the discontinuation of psychotropic medication.  

The examiner also highlighted VA treatment in June 2009 when the Veteran was assigned a diagnosis of PTSD based on his reported stressors.  The examiner explained that this diagnosis was in error, noting that the Veteran's stressors did not satisfy the stressor requirement for PTSD.  The examiner further explained that even if the Veteran's trauma statements were satisfied, they did not satisfy the threshold required to meet PTSD criterion A.  

The Veteran sought psychiatric treatment with VA again in September 2017.  The attending physician noted that he had last seen the Veteran for mental health treatment in December 2015.  The Veteran reported that, after several months off of bupropion, he once again became depressed, irritable, and angry, resulting in a major argument with his wife.  Thereafter, he had returned to use of bupropion with resolution of some psychiatric symptoms.  However, his current status was described as far from perfect.  

VA provided another examination in October 2017.  The examiner discussed the Veteran's psychiatric history since his most recent VA examination in March 2016, referring to the VA psychiatric treatment provided to the Veteran in September 2017 after he had gone without treatment since December 2015.  After conducting another examination and discussing in detail the previous examination findings, which were thorough, the examiner found that the Veteran did not have a psychiatric diagnosis.  First, the examiner opined that the Veteran did not meet the DSM-5 criteria for a diagnosis of PTSD or any other psychiatric condition at that time.  The examiner further elaborated that the Veteran's trauma statements do not satisfy the threshold required to meet PTSD criterion A in the DSM-IV.  The Veteran did not experience exposure to actual or threatened death or serious injury.  In addition, he did not witness the event in the Caribbean, as he was below deck.  In addition, he did not experience extreme exposure to the details of the event, and the event did not occur to a close friend or family.  This reported stressor, if verifiable, could be distressing noted the examiner.  However, it did not meet the PTSD criteria.  The examiner further discussed the Veteran's reported stressors involving a chief being mean to him and other soldiers and having asbestos fall on him.  These stressors also did not meet criterion A of PTSD in the DSM-IV.  

Next, the examiner explained that the Veteran's reported history did not support a diagnosis of PTSD or any other mental health condition related to military service.  The Veteran had maintained a long term marriage, had good relationships with his children, and he socialized with family and friends.  The Veteran had maintained employment for 20 years in a customer service position dealing with the public, effectively worked as a salesman, and he had reported that he never had any performance or interpersonal problems on the job.  The Veteran was active in his church and was also a support pastor doing home and hospital visits.  The examiner noted that the first mention of any mental health issues was a psychology consultation in November 2001.  However, as with the examiner in March 2016, this examiner noted that these symptoms had resolved by early 2002.  The examiner then summarized the remaining records pertaining to the Veteran's mental health treatment with VA up through 2015.  The examiner explained that the Veteran's current presentation was not consistent with any psychiatric diagnosis, and current objective psychological testing did not indicate any clinically significant depression, anxiety, or psychiatric diagnosis.  The Veteran's report of mild up and down depression did not meet the criteria for any DSM IV diagnosis, nor did it cause any significant distress or functional impairment.  The Veteran remained busy, active, and socially involved.  Again, the examiner noted that the Veteran did report chronic irritability and anger issues.  However, opined the examiner, this was more likely than not related to personality style rather than a psychiatric condition.  

The examiner acknowledged that the Veteran had sought psychiatric treatment over the years, but the previously noted episodes of depression which began 30 years after military service were less likely than not incurred in, caused by, or aggravated by the Veteran's active duty military service, military-related event, or service-connected disability.  Regarding the bipolar diathesis noted in August 2012, the examiner noted that this referred to a hereditary or constitutional predisposition to a disease.  There simply was no currently diagnosed psychiatric condition.  

	Analysis

First, the Board will address the first element of service connection, present diagnosis.  Regarding PTSD, the Board has thoroughly reviewed the evidence of record and finds that the preponderance of the evidence is against a finding that the Veteran has this disorder.  The March 2016 VA examiner was extremely thorough and the opinion would have been adequate to address this issue if the correct edition of the DSM had been used.  This error was remedied in the October 2017 VA examination.  Then, the examiner clearly opined that none of the Veteran's reported stressors, even if verified, met the threshold requirement regarding a stressor under DSM IV.  As this is a requirement for the diagnosis of PTSD, the Board finds that the Veteran does not have this disorder.  In finding so, the Board acknowledges the previous diagnoses shown in VA treatment records.  However, the Board accords more probative weight to the findings of the VA examiners, as they more thoroughly explained their opinions based on the criteria required for a PTSD diagnosis and actually discussed whether the stressors reported were sufficient to support such a diagnosis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (holding that it is the reasoning for the conclusion and the review of relevant medical evidence, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion).  The Board notes that the examiners specifically considered whether any reported stressor, regardless of whether it was verified, was sufficient to support a diagnosis of PTSD under the relevant diagnostic criteria.  These opinions support a finding that the Veteran does not have PTSD.

The Board further finds that the Veteran does not have bipolar disorder.  The one reference in the VA treatment records in August 2012, where bipolar diatheses was suggested, was discussed fully by both VA examiners in March 2016 and October 2017.  Further, the examiners noted that diathesis referred to "a hereditary or constitutional predisposition to a disease or other disorder."  The examiner noted that this designation was assigned solely due to the Veteran's display of irritability as well as his history of depression, and the disposition was intended to cue the provider to be alert for the emergence of bipolar disorder.  The examiner noted that the Veteran's treatment records were silent for any history of complaints, diagnosis, or treatment for manic or hypomanic behavior.  There was no evidence to indicate that the Veteran suffered from bipolar disorder.  This opinion is also probative and supports a finding that the Veteran has not had bipolar disorder during the appeal period.  

Regarding depression, the VA examiners in March 2016 and October 2017 both concluded that the Veteran did not have a present psychiatric diagnosis.  They supported this finding by a record review, clinical examination, and psychiatric testing.  Their opinions are supported by a detailed rationale.  However, both examiners also provided opinions regarding diagnosed depression in light of the consistent psychiatric treatment received by the Veteran from 2009 through 2015 and then resuming in September 2017.  In this regard, service connection is available for a condition that manifests at any point during the pendency of a claim, even if it subsequently resolves prior to resolution of the claim. See McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Thus, for the purposes of being thorough, the Board will operate as if the present diagnosis element for depression has been met.  

However, the Veteran's claim still fails because the preponderance of the evidence is against a finding that depression had onset during service, is etiologically related to service, and is caused or aggravated by a service-connected disorder.  

First, the Veteran did not seek psychiatric treatment until 2001, almost 30 years after his military service.  This gap in time supports a finding that the Veteran's disability is not related to service. See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (allowing the Board to consider "evidence of a prolonged period without medical complaint").

Second, the VA examiners in March 2016 and October 2017 both provided thorough opinions that adequately addressed whether depression was related to service.  Essentially, the Veteran's spikes of depression throughout the appeal period were attributed to life events.  Further, both examiners provided adequate rationale to support their conclusions that depression was not caused by service.  The examiners placed heavy emphasis on the period of time between the onset of psychiatric symptoms and the Veteran's service, noting further that the Veteran was seeking psychiatric treatment in response to life events happening at those times.  The Board finds that these opinions weigh against the Veteran's claim on a direct theory of entitlement.  The October 2017 examination report also reflects the examiner's opinion that depression was not caused or aggravated by any service-connected disorder.  This opinion is supported by a detailed analysis, and it reflects the examiner's knowledge of the Veteran's medical history.  

Last, in making these findings, the Board is cognizant of the Veteran's lay statements that purport to either provide a diagnosis or link a psychiatric diagnosis to service or to a service-connected disorder.  In this regard, the Board finds that they are not competent as to a nexus or diagnosis.  

Although it is error to categorically reject a lay person as competent to provide a diagnosis or nexus opinion, not all such questions are subject to non-expert opinion. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a medical opinion depends on the facts of the particular case. "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Lay witnesses are competent to report that which they have observed with their own senses. See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

But here, the diagnosis of a psychiatric disorder under particular psychiatric diagnostic criteria and ascertaining any psychiatric disorder's etiology is distinguishable from ringing in the ears, a broken leg, or varicose veins, as these complex psychiatric determinations are not capable of lay observation. See Jandreau, 492 F.3d at 1377; Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  As such, the Veteran's lay statements pertaining to these issues are not competent lay evidence.  Regardless, the Veteran's assertions are outweighed by the medical evidence of record, which is more probative as it is based upon medical expertise.


ORDER

Service connection for a psychiatric disorder is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


